DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 6, paragraph 0014, line 6, the term “130” should be replaced with --140-- in order to properly denote the opening 140 for the power cord 150.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “wherein the controller is configured to provide power to the heat strip” renders the claim vague and indefinite since the controller 190 merely regulates the power as stated in paragraph 0015 of the present specification, whereas the power cord 150 or a battery represent the structure which actually provides power to the device.
In regard to claim 1, the phrases “wherein the controller regulates the first and second temperatures such that due to the regulation by the controller the first temperature is either selectively and concurrently equal to the second temperature or the first temperature is selectively and concurrently different from the second temperature” and "wherein at least one of the first and second temperatures is sufficient to exterminate at least one of arthropods within the housing with a lethal dose of high temperature" render the claim indefinite since there are actually three temperatures at which the desired invention operates respectively to first attract the mites by creating a favorable environment for the mites, to secondly cause the mites to move to an intended area of the device, and to thirdly exterminate the mites at a lethal dose of high temperature.  See paragraph 0021 of the present specification details that segments 170, 220 are at a first temperature to attract mites, then segments 170 are increased to a second temperature to drive mites to segment 220, and then segments 170, 220 are increased to third temperature to then lastly kill the mites.  Claim 1 should be amended to more closely reflect the limitations recited at lines 14-23 of claim 13 which properly sets forth the first, second, and third temperatures with respect to the segments or zones of the heat strip of the desired invention.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA